Case 1:19-cv-01711-RGA Document 36 Filed 11/06/19 Page 1 of 2 PageID #: 4038



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                    Chapter 11

CENTER CITY HEALTHCARE, LLC d/b/a Bankruptcy Case No. 19-11466 (KG)
HAHNEMANN UNIVERSITY HOSPITAL
et al.,1                          (Jointly Administered)

                           Debtors.

UNITED STATES OF AMERICA,                                 Case No. 1:19-cv-01711-RGA

                           Appellant,                     UNITED STATES’ UNOPPOSED MOTION
                                                          FOR THREE-DAY EXTENSION OF TIME
         v.                                               TO FILE REPLY UNTIL NOVEMBER 15,
                                                          2019
CENTER CITY HEALTHCARE, LLC d/b/a
HAHNEMANN UNIVERSITY HOSPITAL
and THOMAS JEFFERSON UNIVERSITY
HOSPITALS, INC.,

                           Appellees.


         The United States of America (the “United States”), on behalf of the Department of

Health and Human Services (“HHS”), acting through its designated component, the Centers for

Medicare & Medicaid Services, respectfully requests that the Court grant the United States a

three-day extension of time to file Appellant’s reply brief, from November 12, 2019 to

November 15, 2019. The undersigned communicated by e-mail with counsel for both Appellees,

Center City Healthcare, LLC, d/b/a Hahnemann University (“Debtor”) and Thomas Jefferson

University Hospital (“Jefferson”), and both Appellees indicated they will not oppose this motion.



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St. Christopher’s
Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of PA, L.L.C. (1617),
SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care Center, L.L.C. (6447), SCHC
Pediatric Anesthesia Associates, L.L.C. (2326), St. Chris Care at Northeast Pediatrics, L.L.C. (4056), TPS of PA,
L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C. (5536), TPS IV of PA, L.L.C. (5537), and TPS V
of PA, L.L.C. (5540). The Debtors’ mailing address is 230 North Broad Street, Philadelphia, Pennsylvania 19102.
                                                          1
Case 1:19-cv-01711-RGA Document 36 Filed 11/06/19 Page 2 of 2 PageID #: 4039



       On October 7, 2019, this Court adopted the briefing schedule proposed by Appellees,

which requires the United States’ reply brief to be filed within seven days of the Appellees’

answering briefs. Dkt. 30. Debtor submitted its answering brief on November 5, 2019, and

Jefferson filed a joinder. Thus, without an extension, the United States’ reply brief would be due

November 12, 2019, providing only five business days to prepare the document.

       Because the United States has multiple levels of review for the reply brief within HHS

and the Department of Justice, the additional time requested would better enable the United

States to provide a considered and comprehensive response to Debtor’s answering brief.

Moreover, as noted above, Appellees do not oppose the United States’ request for three

additional days in which to submit its reply. Therefore, the United States respectfully requests

that the Court grant the United States a three-day extension of time to file Appellant’s reply

brief, from November 12, 2019 to November 15, 2019.

Dated: November 6, 2019                       Respectfully submitted

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              DAVID C. WEISS
                                              United States Attorney

                                              ELLEN SLIGHTS
                                              Assistant United States Attorney

                                              /s/ Marc S. Sacks
                                              RUTH A. HARVEY
                                              MARGARET M. NEWELL
                                              MARC S. SACKS
                                              Department of Justice
                                              Commercial Litigation Branch
                                              Civil Division
                                              P.O. Box 875, Ben Franklin Station
                                              Washington, D.C. 20044-0875
                                              Tel: (202) 307-1104
                                              Fax: (202) 514-9163
                                              marcus.s.sacks@usdoj.gov

                                              Attorneys for the United States
                                                 2
